Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 22, 2016

                                        No. 04-16-00620-CV

                                          Kathy WELCH,
                                             Appellant

                                                  v.

                                     Gerardo Javier ALONSO,
                                             Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2016CV04591
                            Honorable Karen Crouch, Judge Presiding

                                           ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena Chapa, Justice
               Jason Pulliam, Justice

       Appellant, Kathy Lea Welch, has filed a notice of bankruptcy. The notice reflects that
Welch filed a petition in bankruptcy under Chapter 7 of the Bankruptcy Code on November 16,
2016. The case was filed in the United States Bankruptcy Court for the Western District of
Texas and was assigned case number 16-52630-rbk.

        We order the appeal abated and removed from the court’s active docket. See TEX. R.
APP. P. 8.2. The appeal will be reinstated only upon proper motion and proof. See TEX. R. APP.
P. 8.3; 4th TEX. APP. (SAN ANTONIO) LOC. R. 4.

        We further order the clerk of this court to send copies of this order to the clerk of the trial
court, the court reporter, and the attorneys of record.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court